                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

TANESSA NICOLE DOLLAR                                                                   PLAINTIFF

v.                              Case No. 4:18-cv-00009-KGB/JTK

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                         DEFENDANT

                                             ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Jerome T. Kearney (Dkt. No. 13). No objections have been filed, and the time

to file an objection has passed.     After careful consideration, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects (Dkt. No. 13). Accordingly, the Court reverses and remands the

decision of defendant Acting Commissioner Nancy Berryhill.            The Court instructs Acting

Commissioner Berryhill to develop the record as necessary and to reconsider plaintiff Tanessa

Nicole Dollar’s residual functional capacity in the light of all of her impairments.

       So ordered this 26th day of March, 2019.



                                                    _______________________________
                                                    Kristine G. Baker
                                                    United States District Judge
